SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 [Missing Graphic Reference] FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): February 17, 2012 The Mobile Star Corp. [Missing Graphic Reference] (Exact Name of Registrant As Specified In Charter) Delaware 333-152952 98-0565411 (State Or Other Jurisdiction Of Incorporation Or Organization) (Commission File No.) (IRS Employee Identification No.) c/o George Ivakhnik 433 N. Camden Dr., First Floor Beverly Hills, CA. 90210 Phone number:310-279-5282 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Copy of all Communications to: Zouvas Law Group, P.C. 2368 Second Avenue, 1st Floor San Diego, CA 92101 Phone: 619.688.1715 Fax: 619.688.1716 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page - 1 ITEM7.01 REGULATION FD DISCLOSURE Press Releases On February 17, 2012, the Company issued a press release announcing its updated business plan model, which includes ongoing operations of the current business mode as well.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Limitation on Incorporation by Reference. In accordance with General Instruction B.2 of Form 8−K, the information in this Form 8−K furnished pursuant to Item 7.01 shall not be deemed to be "filed" for purposes of Section 18 of the Exchange Act, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Exchange Act or Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Forward-Looking Statements This Current Report on Form 8-K includes statements that may constitute “forward-looking” statements, usually containing the words “believe”, “estimate”, “project”, “anticipate”, “expect” or similar expressions. These statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements inherently involve risks and uncertainties that could cause actual results to differ materially from the forward-looking statements. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. Exhibit No. Description Press Release dated February 17, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 17, 2012 The Mobile Star Corp. By: /s/ George Ivakhnik George Ivakhnik Chairman and Chief Executive Officer Page - 2
